DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the weft application tool having a flexible elongated loop must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 7, change “along the longitudinal of the seam” to - -along the longitudinal direction of the seam- -.  Appropriate correction is required.
Claim 8, line 2, change “of hair through a locking bead” to - -of hair through the locking bead- -.
Claim 19, line 2, change “of hair through a locking bead” to - -of hair through the locking bead- -.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2009/0014023) in view of Russo (US 2008/0236605).
Waters discloses a method for applying a weft hair extension with concealed beads, the method comprising: separating scalp hair in at least two sections (7, 8) (See Figure 1; paragraph 33), whereby a seam forms in the scalp between the sections; providing a weft hair extension (1), the weft hair extension comprising a plurality of weft strands (1) of hair bound together along a common strip (4); positioning the strip of the weft hair extension along the longitudinal of the seam in the scalp (see Figure 5; 
Waters does not disclose joining the lower section of the weft strands of hair with an adjacent strand of the scalp hair; whereby the weft and scalp strands of hair form a snug junction; joining a subsequent lower section of the weft strands of hair with a subsequent strand of the scalp hair; advancing the joined strands of hair through a subsequent locking bead. Russo teaches a method of joining a hair weft to the user’s hair by joining a lower section of the weft strands of hair (218) with an adjacent strand of the scalp hair (212); advancing the joined strands of hair through a locking bead (224); deforming the locking bead (Figure 5), whereby the weft and scalp strands of hair form a snug junction; joining a subsequent lower section of the weft strands of hair with a subsequent strand of the scalp hair; advancing the joined strands of hair through a subsequent locking bead (see Figures 1-5; paragraph 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the locking bead of Waters contain both weft hair strands and the user’s hair strands as taught by 
Regarding claim 2, the joined weft hair strands and the scalp hair strands are substantially equal in quantity (218; 212; see Figure 5 of Russo). 
Regarding claim 3, the step of advancing the joined strands of hair through a locking bead, further comprises pulling the joined strands of hair through an opening in the locking bead (see Figures 7-8 of Waters). 
Regarding claim 4, the step of positioning the locking beads less than one inch apart, further comprises spacing the locking beads less than one inch apart in an adjacent, linear, spaced-apart relationship (paragraph 15). 
Regarding claim 5, the step of separating the weft strands of hair into an upper portion and a lower portion, further comprises separating about half the weft strands of hair into an upper portion, and separating about half the weft strands of hair into a lower portion (see Figure 10).
Regarding claim 6, further comprising a step of joining the weft hair extension along the entire length of the seam formed in the scalp (see Figure 10).
Regarding claim 7, the step of deforming the locking bead, further comprises crimping the locking bead against the weft strands of hair and the scalp strands of hair (see Figure 1c Russo).
Regarding claim 8, the step of advancing the joined strands of hair through a locking bead, further comprises advancing the joined strands of hair through a locking bead with a weft application tool having a flexible elongated loop (10) (Figure 7).
Regarding claim 9, a step of passing the joined strands of hair through the loop of the weft application tool exposed above the locking bead (see Figure 7).
Regarding claim 10, further comprising a step of drawing the loop of the weft application tool through the locking bead in order to pass the joined strands of hair through the locking bead (see Figures 7-8). 
Regarding claim 12, the locking bead is defined by a color that substantially matches the color of the scalp hair (paragraph 9, “the sleeve, which is preferably of the same color as the hair”).
Regarding claim 13, The combination of Waters and Russo do not disclose the locking bead comprising silicone. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the locking bead be made from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, the strip of the weft hair extension comprises polyurethane (paragraph 15).
Regarding claims 15-19 see rejection above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2009/0014023) in view of Russo (US 2008/0236605) as applied to claims 1 above, and further in view of Kattula (WO 2008/148133).
The combination of Waters and Russo disclose the claimed invention except for the step of cutting superfluous sections of the weft hair extension after application to the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2009/0014023) in view of Russo (US 2008/0236605) and Kattula (WO 2008/148133).
Waters discloses the claimed invention as disclosed above except for joining the lower section of the weft strands of hair with an adjacent strand of the scalp hair; whereby the weft and scalp strands of hair form a snug junction; joining a subsequent lower section of the weft strands of hair with a subsequent strand of the scalp hair; advancing the joined strands of hair through a subsequent locking bead. Russo teaches a method of joining a hair weft to the user’s hair by joining a lower section of the weft strands of hair (218) with an adjacent strand of the scalp hair (212); advancing the joined strands of hair through a locking bead (224); deforming the locking bead (Figure 5), whereby the weft and scalp strands of hair form a snug junction; joining a subsequent lower section of the weft strands of hair with a subsequent strand of the scalp hair; advancing the joined strands of hair through a subsequent locking bead (see Figures 1-5; paragraph 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the locking bead of Waters contain both weft hair strands and the user’s hair strands as taught by Russo to help secure the weft and distribute the weight of the weft on the user’s scalp for a secure fit.  
Waters discloses the claimed invention except for the step of cutting superfluous sections of the weft hair extension after application to the scalp. Kattula teaches a hair extension that is placed along the user’s parted scalp hair, and teaches cutting the weft extension so that it spans the area the user desires to have covered (paragraph 26; Figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Waters to include the step of cutting the superfluous sections of the weft extension after application to the scalp as taught by Kattula to cover only the areas of the user’s scalp that the user desires to be covered and removing the extra.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/17/2022